Citation Nr: 0012903	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-02 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for tonsillitis and a 
right knee disability.  

2.  Entitlement to an increased rating for cyst of the left 
buttock, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2000, the RO certified the veteran's appeal to 
the Board.  The veteran, through his representative, sent 
additional medical records directly to the Board which were 
received in April 2000.  The Board has reviewed these records 
and determines that they are not pertinent to the disposition 
of the issues certified for appeal, and that they are not 
subject to consideration under the provisions of 38 C.F.R. § 
20.1304.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for tonsillitis and a right knee 
disability was denied by a decision of the Board in October 
1991 on the basis that the evidence did not show that the 
conditions were related to service.  

3.  Evidence added to the record since the October 1991 Board 
decision does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether 
tonsillitis and a right knee disability are related to 
service).  

4.  The service-connected cyst of the left buttock is tender 
and results in no functional impairment.  


CONCLUSIONS OF LAW

1.  The October 1991 Board decision denying the veteran's 
claims for service connection for tonsillitis and a right 
knee disability is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received subsequent to the October 1991 Board 
decision is not new and material and the veteran's claims for 
service connection for right knee disability and tonsillitis 
are not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a rating in excess of 10 percent for a 
cyst of the left buttock have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.118, 
Diagnostic Codes 7803-7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The evidence of record at the time of the October 1991 Board 
decision will be briefly summarized as follows:

The service medical records reflect that in December 1977 the 
veteran was diagnosed with pustular tonsillitis.  In January 
1978, he complained of pain involving the right knee.  The 
assessment was soft tissue injury.  There were no further 
references to tonsillitis or the right knee during service, 
including at the time of physical examination for separation 
from service.  

Private medical records show that the veteran was treated for 
upper respiratory infections in 1986 and for tonsillitis in 
1988.  In May 1989, the veteran complained of right knee pain 
and reported he had fallen in a hole days earlier.

When the veteran was examined by the VA in September 1989, 
the diagnoses included residuals of right knee injury and 
chondromalacia of both knees.  Tonsillitis was diagnosed in 
an October 1990 VA outpatient treatment record.  

In an October 1991 decision, the Board denied service 
connection for tonsillitis and a right knee disability on the 
ground that the evidence did not show that the tonsillitis 
and right knee condition for which the veteran was treated 
during service was related to the episodes of tonsillitis and 
a right knee condition that were demonstrated many years 
after service.  

Analysis

At the outset, the Board notes that in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formally known as the 
United States Court of Veterans Appeal (hereinafter "the 
Court")) erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light of the holding in 
Hodge, the VA is now required to analyze newly submitted 
evidence according to the standard outlined in 38 C.F.R. 
§ 3.156(a).  A supplemental statement of the case, issued to 
the veteran and his representative in July 1999, reflects RO 
consideration of the veteran's appeal under this new 
standard, as outlined in Hodge.  Id.  The Court held, in 
Fossie v. West, 12 Vet.App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, the claim may not be considered based upon the 
same factual basis, except as provided in Section 5108 of 
Title 38.  Under 38 U.S.C.A. § 5108, VA is required to reopen 
and readjudicate a claim when "new and material evidence" 
is presented or secured with respect to the claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet.App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet.App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In seeking to reopen the claims, the veteran would have to 
produce new and material evidence showing that his 
tonsillitis and right knee disability are related to service.  

The evidence added to the record since the October 1991 Board 
decision consists of the following:  (1) VA and private 
treatment records dated from 1989 to 1998; (2) a return to 
work slip dated in May 1991; (3) an undated appointment slip 
from a private physician's office; (4) notification of a 
clinic appointment in January 1999; and (5) personal hearing 
testimony provided in July 1999.  

The evidence contained in items (1) through (4) can be 
considered "new" because it was not of record when the 
Board rendered its adverse determination in October 1991.  
However, the evidence is not "material" because it does not 
establish the required etiological link between the veteran's 
inservice tonsillitis or right knee condition and his post-
service problems.  Inasmuch as the evidence shows current 
disability, it is cumulative of evidence already of record 
when the claims were denied in 1991.  

Item (5) contains the veteran's sworn testimony during a July 
1999 hearing.  This testimony was essentially an elaboration 
of the previously considered contentions and as such, is 
cumulative in nature.  The Board notes that insofar as the 
veteran asserts that his current tonsillitis and right knee 
disability are related to service, his own lay opinion would 
be insufficient evidence to support the claim.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Because the evidence submitted since the Board rendered its 
October 1991 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's tonsillitis or right knee 
disability is etiologically related to service, it is merely 
cumulative and redundant.  As such, it is not new and 
material as contemplated by 38 C.F.R. § 3.165(a), and 
provides no basis to reopen the claims of service connection 
for tonsillitis and right knee disability.  38 U.S.C.A. 
§ 5108.  As neither claim is reopened, the Board does not 
reach the merits of either claim, including the application 
of the benefit of the doubt standard.  See 38 U.S.C.A. 
§ 5107; see also Butler v. Brown, 9 Vet.App. 167, 171 (1996); 
Annoni v. Brown, 5 Vet.App. 463, 467 (1993).


II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.  

In an October 1991 decision, the Board granted service 
connection for cyst of the buttocks.  In a November 1991 
implementing rating decision, service connection was 
established for a cyst of the left buttock, evaluated as 10 
percent disabling.  That rating has continued to date.

In October 1998, the veteran sought an increased rating for 
his service-connected disability. 

VA examination in November 1998 revealed a 2 cm perianal scar 
at approximately the 8:00 position which was surrounded by 
hemorrhoidal skin tags.  The scar showed mild decreased 
pigment without evidence of adherence.  There was tenderness 
to the scarred area.  There was no underlying tissue loss, 
inflammation, edema, or keloid formation.  There was no 
evidence of limitation of function by the scar.  

In July 1999, the veteran testified that the cyst flares up 
especially in the summer or if he sits for a long time.  He 
reported he had a flare-up about twice a month.  See July 
1999 hearing transcript.  


Analysis

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

For scars not located on the head, face, or neck, or the 
result of burns, a 10 percent rating is provided for a 
superficial, poorly nourished scar with repeated ulceration, 
or for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The veteran's current rating for the cyst of the left buttock 
is the highest provided under Diagnostic Codes 7803 and 7804.  
On the most recent examination, there was no finding that the 
scar caused any type of limitation of function.  Therefore, 
an increased evaluation under Diagnostic Code 7805 is not 
warranted.

Accordingly, the Board finds that the current 10 percent 
evaluation adequately compensates the veteran for the 
identified impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7803-7805.  As the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107. 


ORDER

The application to reopen the claims for service connection 
for tonsillitis and a right knee disability are denied.

A rating in excess of 10 percent for cyst of the left buttock 
is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

